Citation Nr: 1450703	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  12-19 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for arthritis of the left hand, to include as secondary to service-connected residuals of a fracture of the left third and fourth metacarpals.
 
2. Entitlement to a compensable evaluation for residuals of a fracture of the left fourth metacarpal.
 
3. Entitlement to a compensable evaluation prior to November 2, 2010, and in excess of 10 percent thereafter, for residuals of a fracture of the left third metacarpal.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to July 1977.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in September 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan as to the evaluation of left third and fourth metacarpals, and a rating decision dated in September 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California as to service connection for arthritis of the left hand.  These matters have been previously remanded by the Board in January 2014.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A March 2014 VA examination indicated that the Veteran is not working, and is currently receiving disability benefits from the Social Security Administration (SSA).  Records relating to these benefits are not associated with the claims file.  In Murincsak v. Derwinski, 2 Vet. App. 363, 370  (1992), the U.S. Court of Appeals for Veterans Claims (Court) found that VA's duty to assist specifically included requesting information from other Federal departments.  The Court has further held that VA must obtain SSA records which may have a bearing on claims for VA benefits.  See Waddell v. Brown, 5 Vet. App. 454 (1993); Clarkson v. Brown, 4 Vet. App. 565 (1993); Shoemaker v. Brown, 3 Vet. App. 519 (1993).  As the record reflects that there may be outstanding records pertinent to the appellant's claim, a remand is necessary to obtain these records.  

The March 2014 examination also indicated that the Veteran experiences flare-ups of his service-connected left third and fourth metacarpals.  The impact of these flare-ups was simply described as "[r]est and take medication."  An examination that does not discuss whether any functional loss is attributable to pain during flare-ups, in spite of the fact that the Veteran has reported flare-ups, is inadequate to rate a disability.  Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).  The Court in Mitchell explained that, "when discussing the [Veteran's] functional loss during flare-ups, the Board should request the examiner to provide the detail required by DeLuca or explain why this information could not feasibly be provided."  Id.  Under DeLuca v. Brown, an "examiner should be asked to determine whether the...joint exhibits weakened movement, excess fatigability, or incoordination...[T]hese determinations should, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement,  excess fatigability, or incoordination."  DeLuca v. Brown, 8 Vet. App. 202, 207 (1995).  As the description of the impact of the Veteran's flare-ups as requiring rest and medication does not provide the level of detail required by Deluca and Mitchell, the examination is inadequate to rate the Veteran's disabilities,  and another examination should be obtained upon remand.  

As to the claim of entitlement to service connection for arthritis of the left hand, the Veteran has asserted in his September 2010 claim, in his July 2012 Form 9 appeal, and in his October 2012 statement that he believes his arthritis of the left hand is secondary to his service-connected disabilities of the left third and fourth metacarpals.  Unfortunately, the September 2014 examination only opined as to whether the arthritis of the left hand was incurred in or caused by service, not whether it was secondary to the Veteran's service-connected disabilities.  Therefore, a new opinion that addresses secondary service connection must also be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security Administration and request the Veteran's Social Security disability benefits records, including all medical documents and decisional documents.  All attempts to obtain the records should be documented in the file.  If no records are found and additional requests for Social Security records would be futile, notify the appellant in accordance with 38 C.F.R. 
§ 3.159(e).  

2.  After completing the above, schedule the Veteran for an examination with an appropriate VA examiner to assess the current severity of the Veteran's service-connected residuals of a fracture of the left third and fourth metacarpals, and whether the Veteran's arthritis of the left hand is due to or aggravated by the service-connected left third and fourth metacarpals.  The complete record, to include this remand, must be made available to and reviewed by the examiner in connection with the examination.  The examiner should perform all necessary diagnostic tests, and report all clinical manifestations in detail.  

The examiner is asked to specifically identify (a) the range of motion of the Veteran's third and fourth metacarpals, including motion accompanied by pain, in degrees; (b) any additional impairment due to pain on use AND FLARE-UPS reported in degrees of range of motion lost; and (c) the presence and absence of any ankylosis.  A report should be prepared and associated with the Veteran's VA claims folder.  

The examiner must also give an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's arthritis of the left hand is causally or etiologically a result of the service-connected residuals of fractures of the left third and fourth metacarpals, and whether it is at least as likely as not that the Veteran's arthritis of the left hand has been chronically aggravated, (i.e., increased in severity beyond its normal progression), as a result of the service-connected residuals of fractures of the left third and fourth metacarpals.  

A rationale for each opinion advanced must be provided.  

3.  After completing the above development, readjudicate the Veteran's claims.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case, and give them an opportunity to respond.  The appeal must then be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

